IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


DAVID GONZALEZ,                             : No. 40 WM 2019
                                            :
                    Petitioner              :
                                            :
                                            :
              v.                            :
                                            :
                                            :
BRAD TRATE, WARDEN, ET. AL.,                :
RHODES, CAPTAIN; C. OLEWINSKI,              :
OFFICER; S. MEISSNER, OFFICER; D.           :
CORBIN; OFFICER, G. TRONETTI; LT., J.       :
ZEHER, CASE MANAGER; K. BACOTE,             :
ALTERNATIVE DHO; UNITED STATES              :
OF AMERICA, INC., FEDERAL PRISONS           :
INDUSTRIES, INC.,                           :
                                            :
                    Respondents             :


                                      ORDER



PER CURIAM

      AND NOW, this 13th day of September, 2019, the Application for Leave to File

Original Process is GRANTED, and the “Complaint-Affidavit Application Entitling David

Gonzalez to a Constitutional Writ of Habeas Corpus” is DENIED.